Citation Nr: 1328348	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of right kidney 
due to cancer, claimed as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1967, to include service in the Republic of Vietnam from 
January 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  

In December 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  In regard to this hearing, and pertinent to 
the Board's duty to notify and assist the Veteran, the Court 
has held that that provisions of 38 C.F.R. § 3.103(c) (2) 
impose two distinct duties on VA employees, including Board 
personnel, in conducting hearings: to explain fully the 
issues, and to suggest the submission of evidence that may 
have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  During the hearing in this case, the undersigned 
Veterans Law Judge discussed the evidence necessary to 
substantiate a claim for service connection.  The Veterans 
Law Judge specifically inquired as to basis of the Veteran's 
contentions as to why service connection was warranted for 
his disability and indicated that medical evidence 
supportive of those contentions would assist in 
substantiating the claim.  Accordingly, the Bryant duties 
were met, and the hearing is legally sufficient.  See also 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. 
West, 12 Vet. App. 517 (1999).  

In March 2011 the Board reopened the Veteran's claim of 
entitlement to service connection for right kidney removal 
due to cancer and remanded that matter for additional 
development, to include obtaining additional records and 
affording the Veteran a VA examination.  As the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with such remand orders, no further action is 
necessary in regard to the issue herein decided.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's appeal.  
A review of the virtual file reveals a brief from the 
Veteran's representative that was not associated with the 
paper file.  The brief has been reviewed.  


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran's loss of 
right kidney, due to cancer, is etiologically related to his 
military service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for loss of right kidney 
due to cancer, claimed as result of herbicide exposure, are 
met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).  As the Board's 
decision to grant service connection herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations in regard to the Veteran's appeal.


II.  Analysis

The Veteran contends that he incurred right kidney cancer, 
requiring removal of that kidney, as the result of in-
service exposure to herbicides. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in- service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  
See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].   

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not 
shown to be chronic during service or the one year 
presumptive period, service connection may also be 
established by showing continuity of symptomatology after 
service.  See 38 C.F.R. § 3.303(b).  However, the United 
States Court of Appeals for the Federal Circuit has held 
that the provisions of 38 C.F.R. § 3.303(b) relating to 
continuity of symptomatology can be applied only in cases 
involving those conditions explicitly recognized as chronic 
under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  

VA regulations also provide that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era -from February 
28, 1961, to May 7, 1975- shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a) (6) (iii).  The Board notes that the Veteran's 
service personnel records reflect service in Vietnam during 
the relevant time period, i.e., from January 1966 to April 
1967, and, as such, finds that he is presumed to have been 
exposed to herbicides.  

If a Veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
numerous disorders listed at 38 C.F.R. 
§ 3.309(e) (as amended, 75 Fed. Reg. 53,203 (Aug. 31, 
2010)).  Kidney cancer is not included on such list and the 
Secretary of VA has specifically determined that a 
presumption of service connection for that disability, based 
on in-service exposure to herbicides, is not warranted.  See 
59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 
8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 
42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 
72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 
(June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  

However, notwithstanding the limits of the presumptive 
provisions, the Federal Circuit Court has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's service records reflect that he served as a 
parachute rigger in Vietnam from January 1966 to April 1967.  
As noted above, on the basis of this service, he is presumed 
to have been exposed to herbicides.  The Veteran also has 
testified that he witnessed the spraying of herbicides in 
service, completed assignments in areas that had been 
recently sprayed, and did not have any post-service chemical 
exposures.

Service treatment records do not reflect any diagnosis of, 
or treatment for, diseases of, or injuries to, either 
kidney.  Subsequent to service, the Veteran was treated in 
July 1995 for "what was felt to be a mid-third right 
ureteral calculus."  Private hospital notes reflect that was 
the Veteran's first incidence of any calculus.  In April 
1999 he was treated for right flank pain and physicians 
discovered a right renal calculus as well as a right kidney 
mass, both of which required surgical removal.  A right 
radical nephrectomy was performed at a private hospital and 
subsequent pathology revealed that the mass was a kidney 
carcinoma.  The private hospital notes reflect no family 
history for renal disease, but indicated a family history of 
cancer.

The Veteran wrote to VA in May 1999 and attested that he had 
been exposed to Agent Orange while on active duty and had 
not been exposed to any toxic chemicals prior to, or after, 
service.  A March 2002 VA treatment note reflects that his 
family history of cancer was limited to cancers of the 
throat and lung experienced by his parents and attributed to 
smoking.  In May 2007, the Veteran's private physician wrote 
to VA, stated that he had treated the Veteran for his right 
kidney malignancy, and enclosed histology reports 
identifying the malignancy as a renal cell adenocarcinoma, 
clear cell type, grade 2.  The Veteran wrote again to VA in 
August 2007 and contended that his renal cell adenocarcinoma 
resulted from his in-service exposure to herbicides.  The 
Veteran's private physician wrote to VA in May 2008 and 
opined that "Agent Orange [] is a potential etiology of his 
cancer."

In July 2008, the Veteran's private physician wrote again to 
VA and stated that in-service exposure to Agent Orange was 
"as likely as not [the] etiology of his tumor."  At that 
time, the Veteran also submitted a copy of a classified VA 
report titled "Report to the Secretary of the Department of 
Veterans Affairs on the Association between Adverse Health 
Effects and Exposure to Agent Orange."  The report states 
that the author had reviewed scientific literature, with the 
assistance of independent scientific experts, and had 
determined that "it is at least as likely as not that there 
is a relationship between exposure to Agent Orange and the 
following health problems: [...] kidney cancer."

VA afforded the Veteran an examination in April 2009.  The 
examiner noted review of the claims file and commented on 
the Veteran's presumed exposure to herbicides based on his 
service in Vietnam.  The examiner noted that renal cancer 
was not one of the conditions that had been accepted by VA 
as likely caused by exposure to Agent Orange and stated that 
he was not aware of any new research supporting a link 
between such exposure and such cancer.  However, the 
examiner also noted that the delayed development of the 
Veteran's tumor did not contradict an etiological 
relationship to herbicide exposure because other cancers 
that VA has recognized as resulting from such exposure also 
have significantly delayed onset.  The examiner noted that 
he did not know if the Veteran had any other chemical 
exposures or a family history of renal disease and, without 
"clear cut scientific evidence linking Agent Orange exposure 
with renal cell carcinoma" could not say, without resort to 
speculation, whether such an etiological connection was 
likely.

The Veteran testified before the below signed Veterans Law 
Judge in December 2009.  At that time, he again attested 
that he had been exposed to herbicides while on active duty, 
had no other chemical exposures, and, based on conversation 
with his physician, believed that his kidney cancer was the 
result of Agent Orange exposure.

In April 2011, VA afforded the Veteran another examination.  
The 2011 examiner noted review of the entire claims file and 
physical examination of the Veteran.  The examiner 
summarized the Veteran's treatment history and observed that 
he had undergone a right radical nephrectomy in April 1999 
to treat cancer.  Like the April 2009 examiner, the 2011 
examiner stated that she could not resolve whether or not 
the Veteran's renal cancer was related to in-service 
exposure to herbicides without resort to speculation.  
However, the 2011 examiner expressly observed that the 
Veteran did not have a family history of renal cell 
carcinoma or any chemical exposures other than in-service 
exposure to herbicides.  The examiner reported that she had 
reviewed the prior VA examination report, the Veteran's 
private physician opinions, and the research article 
(classified VA report) the Veteran had submitted.  She 
explained that although Agent Orange was not recognized by 
VA as causing renal cancer, the Veteran did not appear to 
have any other risk factors for such cancer and his delayed 
development of kidney cancer was similar to delayed onset of 
other cancers that had been linked to Agent Orange exposure.

The Board notes that the only two medical opinions of record 
that include rationale are the VA opinions.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
However, both of those examiners concluded that they could 
not render an opinion without resort to speculation and the 
Board notes that opinions that are speculative in nature do 
not provide a sufficient basis upon which to support a 
claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (a doctor's statement framed in terms such 
as 'could have been' is not probative); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) (a generic statement about the 
possibility of a link is too general and inconclusive); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish a causal 
relationship).

Although the Veteran's private physician wrote medical 
opinions stating that Agent Orange was, as likely as not, 
the cause of his kidney cancer, the physician did not 
provide any rationale for that opinion except the 
observation that the Veteran had been exposed to Agent 
Orange while serving in Vietnam.  The Board notes that the 
private physician who wrote the opinions is the same 
physician who treated the Veteran for his 1995 renal 
calculus and for his renal cell adenocarcinoma in 1999 - as 
such, the opinions were based on full knowledge of the 
pertinent medical history.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 300 (2008) (a physician should have 
information regarding relevant case facts).  However, as the 
physician did not provide any explanation, or cite to any 
medical authority, for the conclusion that Agent Orange 
exposure could result in kidney cancer, this rationale is 
too conclusory to constitute the only basis upon which the 
Board can rely.  Allday v. Brown, 7 Vet. App. 517 (1995); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(the examiner is required to provide a rationale for his 
opinions in order to facilitate review by VA and appellate 
courts).  

Nevertheless, as noted above, the Veteran also has submitted 
a research article to VA that correlates exposure to Agent 
Orange to increased risk of kidney cancer.  Moreover, both 
the 2009 and 2011 VA examiners indicated that the delayed 
onset of the Veteran's kidney cancer was similar to the 
delayed onset of other cancers that VA regulations indicate 
are caused by herbicide exposure.

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).   The Board finds the opinion of the Veteran's 
private physician, read in combination with the research 
evidence he submitted as well as the observations of the VA 
examiners as to patterns of cancer development, both 
competent and probative.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (holding that, with regard to 
medical opinions, the credibility and weight to be attached 
to a medical opinion are within the Board's province as 
finder of fact).  

Although additional medical inquiry could be conducted, 
under the benefit-of-the-doubt rule, where there exists an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the claimant shall prevail.  
Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey 
v. Brown, 7 Vet. App. 204, 206-207 (1994).  As the claims 
file does not contain any conclusive evidence to the 
contrary, the Board finds that the evidence of record is 
sufficient for a determination as to the issue of service 
connection.  38 C.F.R. § 3.304(c).  Therefore, service 
connection for removal of the right kidney due to cancer, 
claimed as the result of in-service exposure to herbicides, 
is warranted.



ORDER

Service connection for loss of right kidney due to cancer is 
granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


